Exhibit 10.16

 

ARYX THERAPEUTICS, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION

 

Cash Compensation Arrangements

 

In 2008, the Compensation Committee retained Radford Surveys + Consulting, or
Radford, an independent compensation consulting firm, to provide us and the
Compensation Committee with assistance in reviewing our non-employee director
compensation. After reviewing the Radford report and related recommendations,
the Compensation Committee and Board revised our cash compensation arrangement
for non-employee directors, effective January 1, 2009, as follow:

 

·                  a $20,000 annual retainer for service as a Board member;

 

·                  a $15,000 or $7,500 supplemental annual retainer for service
as chairman or member of the Audit Committee, respectively;

 

·                  a $10,000 or $5,000 supplemental annual retainer for service
as chairman or member of the Compensation Committee, respectively;

 

·                  a $5,000 or $2,500 supplemental annual retainer for service
as chairman or member of the Nominating and Corporate Governance Committee,
respectively;

 

·                  a $5,000 supplemental annual retainer for services as lead
independent director of the Board; and

 

·                  $2,000 for each Board meeting attended in person ($1,000 for
meetings attended by video or telephone conference).

 

We continue to reimburse our non-employee directors for their reasonable
expenses incurred in attending meetings of our Board and committees of the
Board.

 

2007 Non-Employee Directors’ Stock Option Plan

 

Our 2007 Non-Employee Directors’ Stock Option Plan, or 2007 Directors’ Plan,
became effective in connection with our initial public offering in
November 2007. The 2007 Directors’ Plan provides for the automatic grant of
nonstatutory stock options to purchase shares of our common stock to our
non-employee directors over their period of service on our Board. As of
December 31, 2008, the number of shares of common stock that may be issued under
the 2007 Directors’ Plan is 266,662 shares. The number of shares of common stock
reserved for issuance will automatically increase on January 1st of each year
through and including January 1, 2017, by the excess of (a) the number of shares
of common stock subject to options granted during the preceding calendar year,
over (b) the number of shares added back to the share reserve during the
preceding calendar year. If any option expires or terminates for any reason, in
whole or in part, without having been exercised in full, the shares of common
stock not acquired under such option will become available for future issuance
under the 2007 directors’ plan. The following types of shares issued under the
2007 directors’ plan may again become available for the grant of new options:
(a) any shares withheld to satisfy withholding taxes, (b) any shares used to pay
the exercise price of an option in a net exercise arrangement and (c) shares
tendered to us to pay the exercise price of an option.

 

Pursuant to the terms of the 2007 Directors’ Plan, any individual who first
becomes a non-employee director is automatically granted an option to purchase
16,666 shares of our common stock, with an exercise price equal to the then fair
market value of our common stock. Each initial option vests in a series of 36
successive equal monthly installments measured from the date of grant. In
addition, on April 30th of each year beginning in 2009, each non-employee
director will automatically be granted a non-statutory stock option to purchase
6,666 shares of our common stock on that date with an exercise price equal to
the then fair market value of our common stock. The

 

--------------------------------------------------------------------------------


 

shares subject to each such annual option vest in a series of 12 successive
equal monthly installments measured from the date of grant. All stock options
granted under the 2007 Directors’ Plan will have a maximum term of ten years.

 

If a non-employee director’s service relationship with us, or any of our
affiliates, whether as a non-employee director or subsequently as an employee,
director or consultant of ours or an affiliate, ceases for any reason other than
disability or death, or after any 12-month period following a change in control,
the optionee may exercise any vested options for a period of three months
following the cessation of service. If such an optionee’s service relationship
with us, or any of our affiliates, ceases due to disability or death (or an
optionee dies within a certain period following cessation of service), the
optionee or a beneficiary may exercise the option for a period of 12 months in
the event of disability, and 18 months in the event of death. If such an
optionee’s service terminates within 12 months following a specified change in
control transaction, the optionee may exercise the option for a period of
12 months following the effective date of such a transaction. The option term
may be extended in the event that exercise of the option following termination
of service is prohibited by applicable securities laws. In no event, however,
may an option be exercised beyond the expiration of its term.

 

In the event of certain significant corporate transactions, all outstanding
options under the 2007 Directors’ Plan may be assumed, continued or substituted
for by any surviving or acquiring entity (or its parent company). If the
surviving or acquiring entity (or its parent company) elects not to assume,
continue or substitute for such options, then (a) with respect to any such
options that are held by optionees then performing services for us or our
affiliates, the vesting and exercisability of such options will be accelerated
in full and such options will be terminated if not exercised prior to the
effective date of the corporate transaction and (b) all other outstanding
options will terminate if not exercised prior to the effective date of the
corporate transaction. Our Board may also provide that the holder of an
outstanding option not assumed in the corporate transaction will surrender such
option in exchange for a payment equal to the excess of (a) the value of the
property that the optionee would have received upon exercise of the option, over
(b) the exercise price otherwise payable in connection with the option. In
addition, the vesting and exercisability of options held by non-employee
directors who are either required to resign their position in connection with a
specified change in control transaction or are removed from their position in
connection with such a change in control will be accelerated in full.

 

--------------------------------------------------------------------------------